Order of December 28,1928, affirmed. Motion for further stay of sale, directed to be made pursuant to the order dated January 7, 1929, denied. The 2d paragraph of said order is modified so as to provide that the referee sell the said stock for cash at public auction to the highest bidder for a sum not less than $400,000 (the amount the respondents stated they would bid on the property at the said sale); said sale to be made subject to the terms and conditions stated in said order, and subject to the ratification, confirmation or rejection by the court as therein provided; and as so modified the order is affirmed. Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur.